Citation Nr: 1008874	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-10 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss, to include whether service connection can be granted.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus, to 
include whether service connection can be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to March 
1987, from July 2001 to January 2002, and from January 2003 
to May 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In September 2008, the Veteran was afforded a personal 
hearing before a hearing officer at the RO.  A transcript of 
the hearing is of record.  


FINDINGS OF FACT

1.  In March 2007, the RO denied the Veteran's application to 
reopen his claim for service connection for bilateral hearing 
loss.  The Veteran did not appeal.  

2.  Evidence relevant to the claim for service connection for 
bilateral hearing loss received since the March 2007 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim; it is not cumulative or redundant of 
the evidence previously considered and it raises a reasonable 
possibility of substantiating the claim.

3.  In March 2007, the RO denied the Veteran's application to 
reopen his claim for service connection for tinnitus.  The 
Veteran did not appeal.  

4.  Evidence relevant to the claim for service connection for 
tinnitus received since the March 2007 decision, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim; it 
is not cumulative or redundant of the evidence previously 
considered and it raises a reasonable possibility of 
substantiating the claim.

5.  The Veteran's current left ear hearing loss had its onset 
during active service.

6.  There is no competent evidence of record showing that the 
Veteran currently has right ear hearing loss for VA 
disability purposes.

7.  The Veteran's current tinnitus had its onset during 
active service.


CONCLUSIONS OF LAW

1.  The March 2007 RO decision denying the Veteran's 
application to reopen his claim for service connection for 
bilateral hearing loss is final.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  The evidence relevant to the claim for service connection 
for bilateral hearing loss received since the RO's final 
decision is new and material; thus, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The March 2007 RO decision denying the Veteran's 
application to reopen his claim for service connection for 
tinnitus is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2009).

4.  The evidence relevant to the claim for service connection 
for tinnitus received since the RO's final decision is new 
and material; thus, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

5.  Left ear hearing loss was incurred as a result of the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 2001); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.385 
(2009).

6.  The criteria for entitlement to service connection for 
right ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 2001); 38 C.F.R. §§ 3.303(a), 
3.307, 3.309, 3.385 (2009).

7.  Tinnitus was incurred as a result of the Veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2007, the RO denied the Veteran's application to 
reopen his claims for service connection for bilateral 
hearing loss and tinnitus as the record lacked new and 
material evidence showing that these conditions were occurred 
in or were aggravated by active service.  The Veteran did not 
appeal.  Thus, this decision is final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Following a careful review of the evidence of record, the 
Board finds that evidence has been submitted following the 
RO's last final decision that is sufficient to reopen the 
Veteran's claims for service connection as it is "new" 
within the meaning of 38 C.F.R. § 3.156.  This evidence 
includes a January 2008 statement from the Veteran stating 
that his private physician reviewed his service treatment 
records prior to writing a letter dated July 2006 that 
included an opinion that inservice acoustic trauma and noise 
exposure caused or contributed to the Veteran's hearing loss 
and tinnitus.  In addition, the new evidence also includes an 
August 2007 VA examination during which the Veteran reported 
having noise exposure of weapons fire and helicopters during 
training.  The August 2007 VA examination also includes the 
examiner's observation that the Veteran had a shift in 
hearing thresholds between 1986 and 1990.  Finally, the new 
evidence includes a September 2008 hearing transcript in 
which the Veteran testified to inservice noise exposure and 
provided approximate dates of onset of his hearing loss and 
tinnitus.  The Board further finds that this evidence is 
material as it raises a reasonable possibility of 
substantiating the claims since it includes support for the 
private medical opinion regarding the etiology of the 
Veteran's bilateral hearing loss and tinnitus and shows noise 
exposure during the all three periods of the Veteran's 
service.  As new and material evidence has been presented, 
the claims are reopened.

The Board will address the issue of entitlement to service 
connection for bilateral hearing loss and tinnitus on the 
merits.  The Veteran has been provided the pertinent laws and 
regulations regarding service connection and has been given 
the opportunity to review the evidence of record and submit 
arguments in support of his claims.  Those arguments have 
focused on the issue of service connection, not whether new 
and material evidence has been submitted.  Thus, the Veteran 
is not prejudiced by the Board also addressing the merits.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).


In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Impaired hearing will be considered to be a disability if at 
least one of the thresholds for the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; the 
thresholds for at least three of the frequencies are greater 
than 25 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Post-service medical treatment records show that the Veteran 
had been diagnosed as having left ear hearing loss according 
to VA standards and tinnitus.  Therefore, the first 
requirement for service connection for these claims, the 
existence of a current disability, is met.  See Hickson, 12 
Vet. App. at 253; 38 C.F.R. § 3.385.  

After a careful review of the evidence of record, the Board 
finds that service connection is warranted for left ear 
hearing loss and tinnitus.  

Review of the evidence of record shows that the Veteran had 
normal hearing upon entrance to service in November 1986.  As 
explained in a letter dated June 2006 from D.M., the team 
medic of the Veteran's special operations unit, there was no 
separation examination in March 1987 as reservists were not 
allowed an out-processing physical due to the short duration 
of service and were released to the care of their civilian 
doctors.  D.M. also stated that he treated the Veteran during 
the Veteran's two combat tours in Bosnia and Iraq and noted 
that the Veteran had hearing loss.  The Veteran's periodic 
service examination in July 1990 revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
25
25
LEFT
15
10
23
65
60

The Veteran's five year examination in October 1995 revealed 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
60
20
LEFT
10
5
10
15
10

At that time, the Veteran indicated that he did have hearing 
loss in his report of medical history.

A military tour examination in October 1999 revealed pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
10
25
LEFT
10
10
10
10
15

At that time the Veteran indicated that he did not know if he 
had hearing loss in his report of medical history.  

In a letter dated December 2002, the Veteran's private 
audiologist, J.A.C., stated that the results of a September 
2002 evaluation showed that the Veteran had moderate to 
severe high frequency sensorineural hearing loss in both ears 
with associated tinnitus.  She opined that the Veteran's 
hearing loss was as likely as not caused by or contributed to 
by his exposure to acoustic trauma with serving in the 
military.  

In November 2003, the Veteran was afforded a VA examination.  
Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
0
5
15
25
LEFT
5
20
50
65

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The Veteran was diagnosed as having 
bilateral high frequency sensorineural hearing loss and 
bilateral constant tinnitus.  During the examination, the 
Veteran indicated military noise exposure of various weapons 
and explosives and wore ear protection when offered to him.  
He also gave a history of non-military noise exposure from 
working for 9 years in law enforcement and as a federal air 
marshal.  He did indicate wearing ear protection during 
pistol range qualification testing during his 11-year law 
enforcement career.  He gave a history of progressive hearing 
loss and a 10-year history of tinnitus.  In a June 2004 
addendum, the examiner provided an opinion following a review 
of the claims file stating that the December 2002 private 
opinion should be disregarded as the claims file was not 
reviewed.  In addition, the examiner opined that since the 
service treatment records were negative for hearing loss and 
tinnitus during any period of active duty and that the 
Veteran gave a history of non-military noise exposure, it was 
less likely than not that the Veteran's hearing loss and 
tinnitus were related to military acoustic trauma.  

In July 2006, the Veteran's private audiologist provided 
another letter stating that results of an audiologic 
evaluation revealed severe high frequency bilateral hearing 
loss with speech recognition ability of 96 percent in both 
ears.  She reviewed service treatment records made available 
to her and found decreased high frequency hearing threshold 
levels upon separation from service.  The Veteran was noted 
to have had acoustic trauma and excessive noise exposure 
during training and tours in Bosnia and Iraq.  She also 
reviewed safety operations procedures for the shooting range 
where the Veteran practiced target shooting and noted that he 
was required to wear double hearing protection.  The Veteran 
had no noisy hobbies.  Dr. J.A.C. opined that based on the 
Veteran's military history of noise exposure and acoustic 
trauma and documented decreased hearing threshold levels at 
separation, it was at least as likely as not that the 
Veteran's hearing loss and tinnitus were caused by or 
contributed to by his exposure to noise and acoustic trauma 
in service.  

In August 2007, the Veteran was afforded another VA 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
20
30
LEFT
10
10
25
65
70

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The Veteran was diagnosed as having 
bilateral sensorineural hearing loss and tinnitus.  The 
examiner noted service and post-service noise exposure.  In 
addition, it was noted that the Veteran was a hunter and wore 
hearing protection when hunting.  The Veteran stated that he 
first noticed ringing in the mid-1990s.  The examiner 
reviewed the evidence of record and stated that the private 
opinion of Dr. J.A.C. should be disregarded as there is no 
mention of review of the Veteran's medical records.  The 
examiner noted that based on the available evaluations, the 
Veteran's thresholds shifted between 1986 and 1990 and have 
been unchanged since.  The examiner stated that an evaluation 
was not done in March 1987 at separation from his first 
period of service and opined that it was unlikely that 
hearing loss occurred during the 5 months of active duty 
without the Veteran's knowledge of a specific acoustic 
trauma.  The thresholds have not changed significantly since 
1990, so any continued noise exposure did not aggravate the 
hearing loss.  The examiner stated that the Veteran was 
exposed to excessive noise outside of service and without an 
exit evaluation from service in 1987, rendering an opinion 
would be based on speculation.  

In correspondence of record dated January 2008, the Veteran 
stated that Dr. J.A.C. did review his service treatment 
records.  During the September 2008 hearing, the Veteran 
testified to having excessive noise exposure during the 
periods of active service and his hearing loss was more 
prominent since his deployment to Bosnia and then Iraq.  In 
addition, he complained of having tinnitus for many years and 
stated that it increased while in Bosnia in 2002.  

As an initial matter, the Board points out, that the June 
2004 VA opinion found that the Veteran's hearing loss and 
tinnitus were not related to service was based on the absence 
of hearing loss and tinnitus noted in service treatment 
records.  38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Given the evidence set forth above, service connection for 
the Veteran's left ear hearing loss and tinnitus is 
warranted.  The August 2007 examiner opined that it would be 
mere speculation to provide an opinion as there is no 
separation examination in March 1987, which is necessary to 
determine whether the Veteran's shift in hearing occurred 
during his first period of service.  He further opined that 
it would be unlikely that hearing loss occurred during the 5 
months of active duty without the Veteran's knowledge of a 
specific acoustic trauma.  However, in a July 2007 letter, 
the Veteran's private audiologist indicated that the Veteran 
had excessive noise exposure during training in addition to 
his tours in Bosnia and Iraq and opined that the Veteran's 
hearing loss and tinnitus were caused by that noise exposure.  
Both the Veteran and private audiologist indicated that the 
private opinion linking the Veteran's hearing loss and 
tinnitus to service was based on a review of the Veteran's 
service treatment records.  In addition, the Veteran stated 
during both the VA and private audiological examinations as 
well as during the September 2008 hearing that he had noise 
exposure during all periods of active service and had minimal 
non-military noise exposure due to wearing proper ear 
protection.  The Veteran's account of noise exposure during 
service is credible and is supported by his service personnel 
records that show combat-related training and combat-related 
assignments, including a combat action badge.  In addition, 
the Veteran's non-military occupations are not indicative of 
much noise exposure as the evidence shows that the Veteran 
was required to wear ear protection.  In light of the above, 
the evidence is deemed to be at least in relative equipoise.  
Thus, service connection for left ear hearing loss and 
tinnitus is warranted.  

Regarding hearing loss of the right ear, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection.  

In this case, as shown in the August 2007 VA examination, the 
Veteran does not currently have hearing loss as defined by 
38 C.F.R. § 3.385 in the right ear.  Although the October 
1995 military examination showed hearing loss in the right 
ear according to VA standards, all subsequent examinations 
show normal hearing according to VA standards in the right 
ear.  In the absence of a current disability, there cannot be 
a grant of service connection.  Brammer, 3 Vet. App. at 225.  
As there is no competent evidence showing current right ear 
hearing loss disability as defined by 38 C.F.R. § 3.385, the 
Veteran's claim for service connection for right ear hearing 
loss must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim for right ear hearing loss and it must be 
denied.

Notice and Assistance

The Board notes that the duty to notify and assist has been 
met to the extent necessary to grant the claims for service 
connection for left ear hearing loss and tinnitus.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, there 
is no prejudice to the Veteran in deciding his claims at this 
time.  See Bernard, 4 Vet. App. at 392.  

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in May 2007.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


